Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 13, 2016

                                        No. 04-16-00082-CV

                                          URMAN, INC.,
                                            Appellant

                                                  v.

                         CENVEO CORPORATION (Cross-Appellant),
                                     Appellee

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2013CVF001606D1
                           Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
       The reporter’s record was due April 8, 2016. On April 5, 2016, the court reporter filed a
Notification of Late Reporter’s Record stating that the reporter’s record was not filed because
appellant, Urman, Inc., has failed to pay or make arrangements to pay the reporter’s fee for
preparing the record.

        It is therefore ORDERED that appellant provide written proof to this court no later than
April 23, 2016 that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

        The clerk’s record was due on April 8, 2016. On April 4, 2016, the trial court clerk filed
a Notification of Late Record, stating that appellant, Urman, Inc., has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and appellant is not entitled to appeal
without paying the fee. Appellant is reminded that this court issued an order on April 7, 2016
ordering appellant to provide written proof to this court no later than April 18, 2016 that either
(1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2)
appellant is entitled to appeal without paying the clerk’s fee. If appellant fails to file such written
proof within the time provided, appellant’s appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court